The petition for rehearing herein is based solely upon the case of Davis, Agent, United States Railroad Administration, v. Alexander et al., 93 Okla. 159, 220 P. 358, wherein it was held that:
"1. The Director General of Railroads, while operating the railroads under federal control assumed by the President under Act Aug. 29, 1916, and the Federal Control Act of March 21, 1918 (Comp. St. 1918, Comp. St. Ann. Supp. 1919, 3115 3-4 a-3115 3-4 p). operated the railroads as a single national system of transportation under a unified head or control, and not as separate companies or systems, and the Director General was responsible for damages sustained through the negligent operation of said railroads during federal control, regardless of what road or roads in the operation of which such negligence occurred, and without regard to the relation, affiliation, or association of said roads in their corporate capacity."
"2. Under Transportation Act 1920, an action against the federal agent of railroads for damages suffered from the operation of railroads under federal control is an action against the United States, and not against the railroads and service of process, within the venue provided by Transportation Act 1920 on the service agent for any of the railroads, gives jurisdiction over the federal agent as to all of the railroads, in the operation of which during federal control the damages complained of resulted."
There is an irreconcilable conflict in the two cases, but a re-examination of the authorities cited in both cases satisfies us that the holding in the case at bar is correct. Therefore, the opinion in Davis, Agent United States Railroad Administration, v. Alexander, supra, is expressly overruled, and the petition for rehearing herein is denied.